IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RACHAEL DIANA STAPLES,                  NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-1655

STATE OF FLORIDA,

      Respondent.

___________________________/


Opinion filed August 8, 2017.

Petition for Writ of Ceriorari – Original Jurisdiction.

Michael Ufferman of Michael Ufferman Law Firm, P.A., Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, and Daniel R. Krumbholz, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

ROBERTS, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.